Citation Nr: 1402591	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  12-28 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to diabetes mellitus Type II and associated conditions.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1974.

This appeal to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The December 2011 rating decision denied service connection for sleep apnea, to include as secondary to diabetes mellitus type II and associated conditions.  In June 2012, the Veteran filed a notice of disagreement (NOD), in which he asserted that he had more evidence proving that his condition is secondary to his service-connected diabetes and associated conditions.  In August 2012, the RO issued a statement of the case (SOC).  In October 2012 and again in January 2013, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) requesting a hearing before a Veterans Law Judge of the Board at a local VA office.  

In November 2013, the RO notified the Veteran through two letters that a hearing was scheduled at its local VA office on December 3, 2013.  Although neither hearing notice was returned by the U.S. Postal Service as undeliverable, the Veteran did not attend the hearing as scheduled.  If a Veteran is not present for a hearing and has failed to show good cause, the hearing request will be considered withdrawn.  38 C.F.R. § 20.704(d).  Because the claims file contains no communication showing good cause by the Veteran for missing the scheduled hearing, the Board considers his request withdrawn.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran's claim.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.

For reasons expressed below, the claim on appeal is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran, when further action, on his part, is required.


REMAND

The Board finds that additional action in this appeal is warranted.

The Veteran asserts that his sleep apnea is due to or is aggravated by his service-connected diabetes mellitus and associated conditions.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  


A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Moreover, once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In the present case, the Board notes that the record contains an October 2011 VA opinion obtained in connection with this claim.  The Board finds, however, that the opinion is inadequate.  .

In the report of the October 2011 VA examination, the examiner concluded that the Veteran's sleep apnea was less likely than not secondary to his service-connected diabetes, hypertensive heart disease, arthritis of the right thumb, bilateral upper and lower peripheral neuropathy, or ischemic heart disease.  The examiner explained that sleep apnea is caused by anatomic or neural factors.  Anatomic factors are abnormalities that cause a portion of the upper airway to become narrow, which creates a pressure gradient resulting in increased risk for obstruction when muscle tone is reduced during sleep.  Neural factors include activation the upper airway dilator muscles, leptin resistance, and repeat trauma to the mucosa and tissue of the upper airway.  The examiner stated that the Veteran's service connected conditions are not contributing factors to the development of obstructive sleep apnea.  

While the VA examiner addressed  a causal relationship exists between the Veteran's sleep apnea and his service-connected diabetes and other conditions, the examiner did not address matter of whether any service-connected disability/ies, to , include diabetes mellitus aggravates his sleep apnea. The examiner also did not address the relationship, if any, between service-connected disability/ies and the  anatomic or neural factors resulting in his sleep apnea.  Consequently, a new examination and opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the appellant's claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Prior to obtaining further medical opinion, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the agency of original jurisdiction last associated with the Veteran's electronic folder  records of his treatment at the Central Texas VA Health Care System (HCS) on July 24, 0212.  On remand, the RO should obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

The Board also notes that, in his June 2012 NOD, the Veteran reported that he had more evidence proving that his sleep apnea is secondary to his service-connected diabetes and other conditions.  However, it does not appear from the available evidence that the Veteran submitted any such evidence or authorized VA to do so, even though such evidence, if obtained, might contain information bearing on the Veteran's appeal.  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Central Texas HCS any outstanding, pertinent records of evaluation and/treatment of the Veteran, since July 24, 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim that is not currently of record.  Specifically request that the Veteran submit any records (or necessary releases to obtain records) related to private treatment or diagnosis of sleep apnea-to include records referenced in his June 2012 NOD as supporting his claim.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA an appropriate examination for sleep apnea, by an appropriate physician, at a VA medical facility.

The entire claims file, to include a complete copy of this REMAND and paper copies of any relevant Virtual VA records, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on consideration of all pertinent medical and lay evidence (to include the Veteran's own assertions), the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability that the Veteran's sleep apnea (a) was caused, or (b) is aggravated (worsened beyond the natural progression) by his service-connected diabetes mellitus and associated conditions.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  The examiner must answer both questions concerning causation and aggravation.

If no direct causation or aggravation is found, the physician should also address the following questions:

* Whether any of the Veteran's service-connected disabilities (if not neural or anatomic factors capable of causing sleep apnea in and of themselves), could have caused any neural and anatomic factors that resulted in sleep apnea in the Veteran?

* More specifically, whether the Veteran's service-connected diabetes could have caused leptin resistance, which is a neural factor of sleep apnea?

The physician should set forth complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of pertinent evidence (to particularly include all evidence added to the claims file since the last adjudication of the claim) and legal authority.

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




						(CONTINUED ON NEXT PAGE)





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


